Title: John Adams to Abigail Adams, 17 September 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Hague Sept. 17 1782
     
     I have transmitted Money to the young Men, whom you mentioned to me, and have expected every day for a long time to hear of their Sailing in a Cartel for America. They have been better treated since the Change of Ministers. My Respects to their Parents.
     It is now five Months since my publick Reception here but We have not yet learned, that any News of it, has arrived in America.
     
     
     
     
     
     
     
     
     
     
     
     
     
     The Refugees in England are at their old Game again. Andrew Sparhawk has published in the Morning Post, that his Brother has received a Letter from New York, that Massachusetts and several other States were upon the Point of overturning the new Government, and throwing off the Authority of Congress, and returning to the Government of G. Britain. Their blood thirsty Souls are not yet satiated. They are labouring to bring on again an offensive War. But I think they cant succeed.
     I suppose the unhappy Affair of the County of Hampshire, is the Thing which gave Occasion to this Representation. Our Countrymen, must be very unreasonable if they cant be easy and happy under the Government they have. I dont know where they will find a better— or how they will make one. I dread, the Consequences of the Differences between Chiefs.
     If Massachusetts gets into Parties, they will worry one another, very rudely. But I rely upon the honesty and Sobriety as well as good sense of the People. These Qualities will overawe the Passions of Individuals, and preserve a Steady Administration of the Laws.
     My Duty to my Mother, and to your Father. I hope to see them again. Love to the Children and all Friends. What shall I say of my Brother Cranch? I long and yet I dread to hear from him.
     I hope to sign the Treaty, this Week or next or the Week after. All Points are agreed on, and nothing remains but to transcribe the Copies fair. This Government is so complicated, that Months are consumed in doing what might be done in another in an hour.
     I dont know what to do with the Lists of Articles you send me. It would be better for you to write to Ingraham & Bromfield. I will pay.
    